497 F.2d 1339
86 L.R.R.M. (BNA) 2653, 74 Lab.Cas.  P 10,090
HICKMAN GARMENT COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-2182.
United States Court of Appeals, Sixth Circuit.
Decided June 4, 1974.

Norman Geiger, Brooklyn, N.Y., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and PECK, Circuit judges.
PER CURIAM.


1
This case is before the court on petition of Hickman Garment Company to review the decision of the National Labor Relations Board in Board cases Nos. 9-CA-4872, 9-CA-4944, 9-CA-4967, 9-CA-5288 and 9-CA-5420.  The decision of the Board is reported at 206 N.L.R.B. No. 2 (1973).


2
The Board filed a cross application for enforcement of its order awarding back pay.  On April 1, 1974, the Board filed a motion for dismissal of the petition for review for want of prosecution and for summary allowance of the Board's cross-application for enforcement of its order.  The Company has not filed its brief within the time prescribed by Rule 31(a), Fed.R.App.P., and has not responded to the motion of the Board filed April 1, 1974.  No request for extension of time has been requested by the Company.


3
Heretofore this court has enforced the order of the Board in unfair labor practice proceedings, including the affirmative requirements that the Company offer reinstatement and back pay to six discriminatees, bargain with the Union upon request, and post appropriate notices.  Hickman Garment Co. v. N.L.R.B., 437 F.2d 956 (6th Cir. 1971), enforcing 184 N.L.R.B. No. 99 (1970), and 184 N.L.R.B. No. 103 (1970).  This court thereafter adjudged Hickman Garment Company to be in civil contempt for not complying with and obeying the order of this court.  N.L.R.B. v. Hickman Garment Co., 471 F.2d 611 (6th Cir. 1972).1


4
In the decision of the Board in the present case, the Company has been ordered to pay the following amounts to the six discriminatees:


5
Lizzie Hendrix     $2,752.00
Evelyn Jackson      1,477.60
Maycel Phipps       1,688.80
Connie Kennedy      3,996.82
Blossie Westbrook   3,092.10
Beverly Callison    1,806.70


6
These amounts are to be increased by interest added at the rate of six per cent per annum computed in the manner prescribed in Isis Plumbing & Heating Co., 138 N.L.R.B. 716 (1962), less such tax withholdings as are required by federal and state laws.


7
Upon consideration, this court directs that an order be entered as follows: (1) Dismissing the petition to review filed by Hickman Garment Company on December 4, 1973, for failure to comply with Rule 31(a), Fed.R.App.P. for not filing a brief within the time required by that rule; (2) granting the motion of the Board for summary enforcement of its order; and (3) summarily enforcing the order of the Board directing back pay for the six discriminatees hereinabove named in the amounts prescribed in the order of the Board.



1
 In another case involving Hickman Garment Company, this court enforced the Board's decision reported at 172 N.L.R.B. 1168 (1968), in which the Board found that this company discriminatorily discharged 19 employees in violation of the Act.  Hickman Garment Co. v. N.L.R.B., 408 F.2d 379 (6th Cir. 1969).  The supplementary order of the Board determining the amount of back pay owed discriminatees was enforced in the decision of this court reported at 471 F.2d 610 (1972), enforcing 196 N.L.R.B. 428 (1972)